Title: [Diary entry: 29 October 1787]
From: Washington, George
To: 

Monday 29th. Thermometer at 45 in the Morning—48 at Noon and 46 at Night. Raining slowly at day breaking—how much earlier it began is not known; continued to do so, mixed with flakes of Snow till one oclock, when it cleared away pleasantly; but little wind all day, & that at East. Spread, whilst it was raining, 2 Bushels of the Plaster of Paris had from Philadelphia on the So. half of the lawn beyond the break or small fall therein—quantity about half an acre. After dinner Mr. George Mason went away.